Case 8:18-cv-02869-VMC-CPT Document 246 Filed 03/26/21 Page 1 of 8 PageID 4528




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

     THE HURRY FAMILY REVOCABLE
     TRUST; SCOTTSDALE CAPITAL
     ADVISORS CORPORATION; and
     ALPINE SECURITIES CORPORATION,

           Plaintiffs,                              Case No. 8:18-cv-02869-VMC-CPT
     v.


     CHRISTOPHER FRANKEL,

           Defendant.
                                            /

                          PLAINTIFFS’ MOTION TO STAY
                    AND INCORPORATED MEMORANDUM OF LAW

          Plaintiffs, The Hurry Family Revocable Trust (“Hurry Trust”), Scottsdale

 Capital Advisors Corporation (“Scottsdale”), and Alpine Securities Corporation

 (“Alpine”) (collectively “Plaintiffs”), move this Court for entry of an order staying this

 case pending the completion of a related FINRA arbitration between Alpine and

 Scottsdale (as claimants) and Randall Jones, Vison Financial Markets, LLC, Howard

 Rothman, David Jarvis, Koonce Securities, LLC, and Franklin Scott Koonce (as

 respondents) (the “Vision Arbitration”)1. In support, Plaintiffs state as follows:




 1
   A copy of the Statement of Claim in the Vision Arbitration is attached hereto as
 Exhibit A. Plaintiffs initiated the arbitration after claimants moved to compel
 arbitration in the lawsuit pending in the Middle District of Florida. See Alpine Securities
 Corporation and Scottsdale Capital Advisor Corporation v. Jones, et. al., Case No. 8:20-cv-
 JSM-JSS.

                                                1
 4840-8185-2898, v. 1
Case 8:18-cv-02869-VMC-CPT Document 246 Filed 03/26/21 Page 2 of 8 PageID 4529




                              Relevant Factual Background

     A. Status of the Case

          This action is currently scheduled for a jury trial on the Court’s April 2021

 docket. See Doc. No. 243. The trial has been rescheduled several times due to delays

 associated with the COVID-19 pandemic. See Doc. Nos. 237, 240, 243.

     B. Overview of the Claims

          In November 2018, Plaintiffs initiated this action against Frankel, seeking

 damages and injunctive relief for breach of confidentiality agreements and

 misappropriation of trade secrets [Doc. No. 1]. Among other things, Frankel accessed

 and used Plaintiffs’ confidential information for his own personal reasons and sent

 emails containing Plaintiffs’ confidential information and documents from his

 employee email account to his personal email accounts. [Doc. No. 114-1 (SMF # 16—

 28)]. Through investigation and discovery, Plaintiffs learned Frankel was using their

 confidential information to try to purchase broker dealers he intended to use to

 compete with Plaintiffs and steal their customers. [Id. (SMF # 36, 38)]. As this case

 progressed, Frankel’s efforts to purchase other broker dealers apparently fell through

 and he began working for Vision Financial Markets, LLC (“Vision”), along with

 Plaintiffs’ former employee (Randall Jones) and former consultants (David Jarvis and

 Steven Gribben). At Vision, Frankel, Jones, Jarvis, and Gribben started a “group”

 intended to sabotage and steal Plaintiffs’ business using their confidential and

 proprietary information. See Statement of Claim.




                                            2
 4840-8185-2898, v. 1
Case 8:18-cv-02869-VMC-CPT Document 246 Filed 03/26/21 Page 3 of 8 PageID 4530




       C. The Vision Arbitration

          On November 6, 2020, Plaintiffs filed a lawsuit against Randall Jones, Vison

 Financial Markets, LLC, Howard Rothman, David Jarvis, Jarvis Law Group PLLC,

 Steven Gribben, Gribben & Associates, Inc., Atlas Fintech Holdings Corp., John

 Schaible, Koonce Securities, LLC, and Franklin Scott Koonce in the Thirteenth

 Judicial Circuit Court. 2 The case was removed to the United States District Court for

 the Middle District of Florida on December 1, 2020. See Case No. 8:20-cv-2831-JSM-

 JSS. After several of the Defendants moved to compel arbitration, the parties filed a

 Joint Unopposed Motion to Stay Proceedings Pending Arbitration consenting to

 arbitration before FINRA with all defendants other than Steven Gribben, Gribben &

 Associates, Inc., Atlas Fintech Holdings Corp., and John Schaible. Id., Doc. 26. The

 Court granted the motion and compelled the moving parties to arbitration. Id., Doc.

 27.

          On February 19, 2021, Plaintiffs filed the Vision Arbitration. Although

 currently a separate action, the Vision Arbitration and this matter stem from the same

 core set of facts, and the Vision Arbitration includes allegations and claims involving

 Frankel, including a conspiracy and aiding and abetting Frankel’s breaches of contract

 arising out of the appropriation, retention, and misuse of Plaintiffs’ confidential




 2
  Plaintiffs initiated a prior action against Jones, Rothman and Vision in the United
 States District Court for the District of Connecticut in September 2019, but voluntarily
 dismissed that matter. See Alpine Securities Corporation, et. al. v. Jones et.al., Case No. 19-
 cv-01425-JAM.

                                               3
 4840-8185-2898, v. 1
Case 8:18-cv-02869-VMC-CPT Document 246 Filed 03/26/21 Page 4 of 8 PageID 4531




 information. The underlying facts and damages at issue in this case and the Vision

 Arbitration overlap and are inextricably intertwined.

                               MEMORANDUM OF LAW

          Given the substantial overlap among the facts, claims, and damages at issue in

 this case and in the Vision Arbitration, it would promote judicial economy, reduce

 confusion and prejudice, and help avoid the potential for inconsistent results to stay

 this case pending resolution of the Vision Arbitration.

          This Court “‘has broad discretion to stay proceedings as an incident to its power

 to control its own docket.’” Garmendiz v. Capio Partners, LLC, 2017 WL 3208621 (M.D.

 Fla. July 26, 2017) (quoting Clinton v. Jones, 520 U.S. 681, 706 (1997)); See also Snyder

 v. Green Roads of Florida LLC, 430 F. Supp. 3d 1297, 1302 (S.D. Fla. 2020) (“It is well-

 established that a district court has the inherent authority to stay its own proceedings”);

 Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1366–67 (11th Cir. 1997) (stating

 district courts “enjoy broad discretion in deciding how to best manage the cases before

 them”) (citation omitted). A district court can use this power and issue stays to

 promote judicial economy, to reduce confusion and prejudice, and to prevent

 inconsistent decisions. See Clinton, 520 U.S. at 706–07; see also Am. Mfrs. Mut. Ins. Co.

 v. Edward D. Stone, Jr. & Assoc., 743 F.2d 1519, 1525 (11th Cir. 1984); Lopez v. Miami-

 Dade Cty., 145 F. Supp. 3d 1206, 1208 (S.D. Fla. 2015) (“Stays of proceedings can also

 promote judicial economy, reduce confusion and prejudice, and prevent possibly

 inconsistent resolutions.”) (quotations omitted). To that end, a district court may “stay




                                              4
 4840-8185-2898, v. 1
Case 8:18-cv-02869-VMC-CPT Document 246 Filed 03/26/21 Page 5 of 8 PageID 4532




 a case pending the resolution of related proceedings in another forum[.]” Ortega Trujillo

 v. Conover & Co. Comm'ns, Inc., 221 F.3d 1262, 1264 (11th Cir. 2000); see also Miccosukee

 Tribe of Indians v. S. Fla. Water Mgmt. Dist., 559 F.3d 1191, 1198 (11th Cir. 2009)

 (district court’s reason to stay was “at least a good one, if not an excellent one” where

 it was designed to await determination of a related matter “that is likely to have a

 substantial or controlling effect on the claims and issues in the stayed case”).

          When ruling on a motion to stay pending the resolution of a related case in

 another forum, the Court has discretion to grant a stay based on a “variety of

 circumstances.” Postel Indus., Inc. v. Abrams Group Const., L.L.C., 2013 WL 1881560,

 at *3 (M.D. Fla. Mar. 29, 2013), report and recommendation adopted, 2013 WL 1881556

 (M.D. Fla. May 3, 2013) (citing Ortega Trujillo b. Conover & Company Communications,

 221 F.3d at 1264). In fact, “[a] stay sometimes is authorized simply as a means of

 controlling the district court’s docket and of managing cases before the district court.”

 Ortega Trujillo b. Conover & Company Communications, 221 F.3d at 1264. However, in

 general, Courts “have examined the following factors to determine if a stay is

 appropriate: (1) whether the stay would prejudice the non-moving party, (2) whether

 the proponent of the stay would suffer a hardship or inequity if forced to proceed, and

 (3) whether granting the stay would further judicial economy.” Garmendiz, 2017 WL

 3208621. Importantly, “[p]arties to the two cases need not be the same and issues need

 not be identical to empower a court to stay proceedings in one suit to abide proceedings

 in the other.” Postel Indus., Inc., 2013 WL 1881560, at *3, report and recommendation

 adopted, 2013 WL 1881556 (M.D. Fla. May 3, 2013).

                                             5
 4840-8185-2898, v. 1
Case 8:18-cv-02869-VMC-CPT Document 246 Filed 03/26/21 Page 6 of 8 PageID 4533




          In this case, the requested stay would not prejudice Frankel. The Vision

 Arbitration should occur within the next 9 to 12 months barring any unforeseen

 circumstances. This delay will not cause any prejudice to Frankel, particularly given

 the status of the Court’s docket and anticipated delays associated with the COVID

 pandemic.

          If this matter proceeds to trial in April/May 2021, the parties will incur

 substantial fees and costs that could be reduced or avoided altogether when certain

 issues (i.e., the confidentiality of Plaintiff’s information, damages) are resolved by the

 Vision Arbitration. The only potential prejudice to Frankel would be a brief delay in

 trying this case, which should be substantially outweighed by the benefits of reducing

 (or perhaps avoiding entirely) the costs and fees that will be necessary to try this case

 before a jury.

          Given the parallel facts, claims, and damages at issue in both proceedings, there

 is also a significant risk of inconsistent results if a stay is not granted. This considerable

 risk of harm is apparent and, when balanced against the fact that Frankel will not be

 harmed by delaying the trial, weighs heavily in favor of a stay. See Lanard Toys Ltd. v.

 Toys "R" Us-Delaware, Inc., 2017 WL 5256870, at *4 (M.D. Fla. Nov. 13, 2017)

 (A stay of proceedings is based on a balancing test in which the movant bears the

 burden of showing either a clear case of hardship or inequity if the case proceeds, or

 little possibility the stay will harm others.” (emphasis added) (quotations, alterations,

 and citations omitted)).




                                               6
 4840-8185-2898, v. 1
Case 8:18-cv-02869-VMC-CPT Document 246 Filed 03/26/21 Page 7 of 8 PageID 4534




          A stay will also promote judicial economy. This Vision Arbitration will resolve

 most (if not all) of the central issues to be decided at trial in this case. At worst, the

 Vision Arbitration will substantially narrow the issues to be tried before this Court,

 resulting in a shorter trial and less of an expenditure of the Court’s resources. Perhaps

 most importantly, the possibility that the Vision Arbitration could avoid the need for

 a trial in this case would obviate the need to empanel a jury for this case in

 April/May—while COVID still is not under control and before COVID vaccines have

 been made fully available and administered to the general population in Florida.

          Even absent the considerable benefit of avoiding an unnecessary exposure of

 jurors to COVID, Courts have found it appropriate to stay a proceeding pending the

 resolution of a related arbitration. See Postel Indus., Inc., 2013 WL 1881560, at *3–4

 (M.D. Fla. Mar. 29, 2013), report and recommendation adopted, 2013 WL 1881556 (M.D.

 Fla. May 3, 2013) (quoting American Home Assurance Co. v. Vecco Concrete Const. Co., 629

 F.2d 961, 964 (4th Cir.1980)) (“In contract cases, courts have found it appropriate to

 stay the litigation between even the non-contracting parties when ‘questions of fact

 common to all actions pending in the [federal lawsuit] are likely to be settled during

 the ... arbitration.’”). Indeed, “[u]nder these circumstances, considerations of judicial

 economy and avoidance of confusion and possible inconsistent results may militate in

 favor of staying the entire action.” Id.

          WHEREFORE, Plaintiffs respectfully request this Court enter an order staying

 this case pending the completion of the Vision Arbitration, and granting such further

 relief as the Court deems just and proper.

                                              7
 4840-8185-2898, v. 1
Case 8:18-cv-02869-VMC-CPT Document 246 Filed 03/26/21 Page 8 of 8 PageID 4535




                            Local Rule 3.01(g) Certification

          The undersigned counsel has conferred in good faith with Defendant’s counsel

 regarding this motion, and Defendant’s counsel has advised they oppose the relief

 sought herein.



                                         /s/ Kenneth G. Turkel
                                         Kenneth G. Turkel – FBN 867233
                                         E-mail: kturkel@bajocuva.com
                                         Shane B. Vogt – FBN 257620
                                         E-mail: svogt@bajocuva.com
                                         Anthony J. Cuva – FBN 896251
                                         E-mail: acuva@bajocuva.com
                                         BAJO | CUVA | COHEN | TURKEL
                                         100 North Tampa Street, Suite 1900
                                         Tampa, Florida 33602
                                         Tel: (813) 443-2199
                                         Fax: (813) 443-2193
                                         Attorneys for Plaintiffs



                             CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 26, 2021, the foregoing document was
 filed with the Court’s CM/ECF system, which will send electronic notice to all counsel
 of record.
                                         /s/ Kenneth G. Turkel
                                         Attorney




                                            8
 4840-8185-2898, v. 1
